Citation Nr: 1034297	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-33 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.   

While July 2010 correspondence from the Veteran reflects both his 
desire to withdraw his request for a hearing and his appeal, the 
Board finds that his statements imply the belief that the lack of 
a hearing will have a negative impact on his overall appeal.  
Consequently, the Board finds that this did not constitute an 
unequivocal desire to withdraw the appeal in this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss had its onset during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, and what parts of that information or 
evidence VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a claim, 
including if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence. Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

Given the favorable disposition of that claim addressed below, 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Service Connection for Bilateral Hearing Loss

The Veteran's service personnel records reflect that the Veteran 
served during World War II in an armored infantry regiment of the 
United States Army.  His military occupational specialty was 
truck driver, heavy.  He drove light and heavy trucks.  His 
military qualifications included expert-rifle, expert-carbine, 
and expert-gunner.  He served overseas including in England, 
France, Belgium, Holland, Germany, Czechoslovakia, Luxembourg, 
and Austria.  He maintained trucks and hauled personnel and 
supplies.

Service treatment records consist of the report of a physical 
examination prior to discharge, dated in March 1946.  That record 
reflects that hearing on whispered voice measurement was recorded 
as 15/15, bilaterally.  In a report of information from hospital 
admission cards, the Surgeon General, Department of the Army 
provided some information pertaining to treatment of the Veteran 
during service.  None of the information pertains directly to a 
hearing loss or to treatment referable to that condition.

The report of a May 2006 VA audiology consultation shows that an 
audiologist, different from the examiner at the April 2007 
examination, noted that the Veteran reported experiencing 
significant noise exposure (diesel trucks and gunfire) during 
service. The Veteran reported complaints that he sometimes did 
not "understand well, especially in noise."  He scored 14/40 on 
the HHIE (hearing handicap inventory for the elderly).  The 
Veteran denied having tinnitus.  The Veteran completed a history 
form indicating negative responses to (1) previous hearing aid 
use; (2) familial hearing loss; (3) sudden hearing loss; (4) ear 
surgeries, drainage, or perforated tympanic membrane in the past; 
and (5) significant ototoxic drug history.

After examination and review of audiogram, the examiner opined 
that the hearing loss had many characteristics of a noise-induced 
hearing loss.  The examiner further opined that considering the 
Veteran's account of noise trauma while in service, it was 
plausible that the hearing loss was at least in part caused by 
the noise exposure the Veteran experienced while on active duty.  
In this regard, the examiner recommended that the Veteran request 
a compensation and pension evaluation for hearing loss.


The report of an April 2007 VA audiology examination shows that 
the claims file was not available for review by the examiner, an 
examiner different from the one at the May 2006 VA audiological 
consultation.  The Veteran reported having difficulty 
understanding conversational speech for the previous four to five 
years.  He reported a history of noise exposure in service, 
including during combat and driving trucks.  He denied having any 
occupational and recreational noise exposure.  He reported having 
dizziness usually on standing.  He reported he had no history of 
tinnitus.  
 
During the April 2007 examination, audiological evaluation of the 
ears showed that the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz were 30, 30, 40, 55, and 85 
decibels on the right, and 35, 35, 45, 70, and 75 decibels on the 
left.  Speech recognition scores using the Maryland CNC Test were 
100 percent for the right ear and 84 percent for the left ear.

The April 2007 examination report contains a diagnosis of 
bilateral sensorineural hearing loss, mild to severe.  The 
examiner concluded with an opinion that without detailed 
audiometric records from when the Veteran was in the military, he 
could not assess the relationship between the Veteran's hearing 
loss and his military noise exposure without resorting to mere 
speculation.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection on the merits, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 then operates to 
establish when a hearing loss can be service connected.  Hensley, 
5 Vet. App. at 159.  Unless a hearing loss as defined under 38 
C.F.R. § 3.385 is shown, VA may not grant service connection for 
hearing loss.  Id.  On a whispered voice test, which was 
previously generally found in some service medical examination 
reports, a finding of 15/15 is considered normal.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992). 

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

If there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the evidence supports 
the claim or is in relative equipoise, the Veteran prevails; if a 
fair preponderance of the evidence is against the claim, the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Notably, the RO has been unable to obtain service medical records 
of the Veteran beyond that discussed above.  In a letter to the 
Veteran in December 2006, the RO notified the Veteran that the 
National Archives and Records Administration reported that the 
Veteran's service records were "fire related" (may have been 
destroyed in a 1973 fire in St. Louis, Missouri).

To the extent that any of the Veteran's service treatment records 
are, through no fault of his own, unavailable, a heightened duty 
exists to assist the Veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (where the Veteran's service medical 
records have been destroyed or lost, there is a duty to advise 
the Veteran to obtain other forms of evidence).  In this case, 
the VA has made unsuccessful attempts to obtain some of the 
appellant's service treatment records.  In such situations, the 
Board also has a heightened obligation to explain its findings 
and conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the 
favorable outcome of the decision here, the Board concludes the 
VA's heightened duty to assist the Veteran, to explain findings 
and conclusions, and to consider the benefit-of-the-doubt rule, 
is satisfied in this case.

The VA audiological results from the April 2007 VA audiology 
examination support a finding of current hearing disability in 
both ears for VA benefits purposes. 38 C.F.R. § 3.385 (2009).  
The Board acknowledges that the Veteran was exposed to loud noise 
in service consistent with the Veteran's account of noise 
exposure while driving trucks, and from gunfire. 

Notably, there is no evidence of sensorineural hearing loss in 
service.  Nor is there evidence of sensorineural hearing loss 
within the first year after service so as to warrant service 
connection on the basis of the relevant regulatory presumption. 
See 38 C.F.R. §§ 3.307, 3.309.  Though no hearing loss is shown 
during active service, service connection may still be 
established if it is shown that a current hearing loss is related 
to service.  The Veteran is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a hearing 
loss that is otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board finds that based on the overall evidence as discussed 
above, the evidence is at least in equipoise on this matter, 
which is all that is required for a grant.  The VA examiner at 
the May 2006 VA audiology consultation opined that the Veteran's 
hearing loss had many characteristics of a noise-induced hearing 
loss.  That examiner further opined that considering the 
Veteran's account of noise trauma while in service, it was 
plausible that the hearing loss was at least in part caused by 
the noise exposure the Veteran experienced while on active duty.  

The Veteran is fully competent to attest to his observations of 
the loud noise in service and, to the extent of his perception, 
to his decreased hearing acuity in recent years.  Layno v. Brown, 
6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  The Veteran 
credibly reported these observations, and the examiner fairly 
relied on those statements in providing his opinion on the matter 
of nexus with service.

With respect to nexus, the examiner opined that it was 
"plausible that the hearing loss was at least in part caused by 
the noise exposure" the Veteran experienced while on active 
duty.  One definition of the word "plausible" is "likely."  
Webster's II New Riverside University Dictionary (1999).

In sum, the evidence reflects exposure to excessive noise during 
service, and a hearing loss by VA standards has been found to be 
documented bilaterally and consistent with noise exposure during 
service.  There is one favorable opinion for service connection 
and no opinions unfavorable to the Veteran's claim.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's bilateral hearing loss is related to service.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that bilateral hearing loss was incurred 
in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304.




ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


